DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prior arts cited in this office action:
Thomas et al. (US 20120205436 A1, hereinafter “Thomas”)
Hoogendijk (US 20050152605 A1, hereinafter “Hoogendijk”)
Ben-Natan et al. (US 9830369 B1, hereinafter “Ben-Natan”) 
Lobuono (US 20080133175 A1, hereinafter “Lobuono”)
Roh et al. (US 20070113140 A1, hereinafter “Roh”) 
Masuda (US 20160003632 A1, hereinafter “Masuda”)
Finn et al. (US 20130009785 A1, hereinafter “Finn”)
Bliss et al. (US 20070208440 A1, hereinafter “Bliss”)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (US 20120205436 A1, hereinafter “Thomas”) and in view of Hoogendijk (US 20050152605 A1, hereinafter “Hoogendijk”).
Regarding claims 1 and 9:
Thomas teaches a data compression method of compressing data including at least one of a character and a number (Thomas [0185]-[0186], where Thomas teaches a data compression method and device for data compression of data including at least one character), the data compression method comprising the steps of: 
converting the data into character string data composed of Os and 1s ((Thomas [0185]-[0188], where Thomas teaches each character in the alphanumeric string may be converted into integer and each converting into binary) ; 
treating, as 1-bit data, each of Os and 1s included in the character string data and arranging the 1-bit data in a data region ((Thomas [0142], [0185]-[0188], where Thomas discloses concatenating the binary bit string to obtain a 32 bit long bitset array); and  
performing lossless compression of the data arranged in the data region by using an image processing method (Thomas [0185]-[0188], where Thomas discloses performing JagTag compression on the resulting binary bitset array).

However, Thomas teaches performing concatenation on the string of binary numbers to yield 32 bit long bitset array ([0057]-[0058]). Hoogendijk further teaches a method for compressing a color image, comprising the steps of: generating a plurality of bitplanes (51, 52, 53), each bitplane comprising a two-dimensional array of binary values; and encoding the plurality of bitplanes (51, 52, 53); characterized by: forming a set of binary color codes according to colors of pixels in the color image, wherein the binary color codes are of variable length; and generating the plurality of bitplanes (51, 52, 53) to represent respective bit positions of the variable length binary color codes applied to a color image (1) (Hoogendijk [0002], [0007], [0062], claim 1,fig. 7).
Therefore, taking the teachings of Thomas and Hoogendijk as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to arrange the binary strings into a two dimensional array and perform compression on the data bit arrange in a two-dimensional array, in order to efficiently perform compression on the data to limit the amount of information needed to represent the compressed data (Hoogendijk [0002]).

Regarding claims 2 and 10:
Thomas in view of Hoogendijk teaches wherein the step of performing lossless compression includes the step of performing lossless compression by using a PNG-format image processing method (Thomas [0185]-[0188]).
Claims 3-4 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (US 20120205436 A1, hereinafter “Thomas”), in view of Hoogendijk (US 20050152605 A1, hereinafter “Hoogendijk”) and in view of Ben-Natan et al. (US 9830369 B1, hereinafter “Ben-Natan”).

Regarding claims 3 and 11:
Thomas in view of Hoogendijk teaches all the limitations of this claim except wherein: the data includes a comma character indicating separation; and the step of converting the data into character string data includes the step of deleting the comma character.
However Ben-Natan in the same line of endeavor teaches a database system configured to format delimitered data into delimeterless data. In order words the system is configure to format sequential string of concatenated data which includes Unicode characters, with field definition characters such as brackets, commas and periods into sequential string where Unicode characters, with field definition characters such as brackets, commas and periods removed, thus appearing as a single "column" of data (Ben-Natan col. 2 lines 19-44, col. 8 lines 6-17).
Therefore, taking the teaching s of Thomas, Hoogendijk and Ben-Natan as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to perform deletion or removal Unicode characters, with field definition characters such as brackets, commas and periods into sequential string in order to facilitate better processing and/or compression of the string.
Regarding claims 4 and 12:
Thomas in view of Hoogendijk and in view of Ben-Natan teaches wherein: the data includes numerical data; and the step of converting the data into character string data includes  (Thomas [0185]-[0188], where the data bit string may concatenate into 32 bit long; Ben-Natan col. 8 lines 55-67, claims 1-4)

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (US 20120205436 A1, hereinafter “Thomas”), in view of Hoogendijk (US 20050152605 A1, hereinafter “Hoogendijk”), in view of Ben-Natan et al. (US 9830369 B1, hereinafter “Ben-Natan”) in view of Lobuono (US 20080133175 A1, hereinafter “Lobuono”) and in view of Roh et al. (US 20070113140 A1, hereinafter “Roh”).

Regarding claims 6 and 14:
Thomas in view of Hoogendijk and in view of Ben-Natan teaches all the limitations of this claim except wherein: the data is transmitted from a programmable logic controller and includes a time stamp for a control cycle; and the step of converting the data into character string data includes the step of deleting the time stamp.
However, Lobuono teaches a test interface for software based sequence of event recording wherein PLC stores time stamp associated with event data in order to verify the exact number of events that should have been detected and recorded during a test cycle (Lobuono [0032]). Furthermore, Roh teaches that time stamp can be a delimiter (Roh [0030]) such that the timestamp delimiter when included in the data received can be deleted by the delimiter deletion teaches by Ben-Natan. 
Therefore, taking the teaching of Thomas, Hoogendijk, of Ben-Natan, Lobuono and Roh as a whole, it would have been obvious to one of ordinary skill in the art at the time of the 
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable Thomas et al. (US 20120205436 A1, hereinafter “Thomas”), in view of Hoogendijk (US 20050152605 A1, hereinafter “Hoogendijk”), in view of Ben-Natan et al. (US 9830369 B1, hereinafter “Ben-Natan”) and in view of Finn et al. (US 20130009785 A1, hereinafter “Finn”).
Regarding claims 7 and 15
Thomas in view of Hoogendijk and in view of Ben-Natan teaches all the limitations of this claim except wherein: the data is transmitted from a programmable logic controller and includes data indicating a state of a relay; and a timing at which the state of the relay is switched is stored.
However, Finn teaches a visual and audio warning system including test ledger for automated door wherein results obtained by activating and deactivating relays by providing ledger input are time stamps and stored for inspection locally or remotely (Finn [0116], [0118], [0134], [0136]).
Therefore, taking the teachings of Thomas, Hoogendijk, Ben-Natan and Finn as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to received data that is transmitted from programmable logic controller that includes data indicating whether the relay is active or not and storing the time at which the state of the relay was captured in order to allow inspection of the system and to determine its working condition.
Claims 5 and 13 rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (US 20120205436 A1, hereinafter “Thomas”), in view of Hoogendijk (US 20050152605 A1, hereinafter “Hoogendijk”), in view of Ben-Natan et al. (US 9830369 B1, hereinafter “Ben-Natan”) in view of Finn et al. (US 20130009785 A1, hereinafter “Finn”) and in view of Bliss et al. (US 20070208440 A1, hereinafter “Bliss”).

Regarding claims 5 and 13:
Thomas in view of Hoogendijk and in view of Ben-Natan teaches all the limitations of this claim except wherein: the data is transmitted from a programmable logic controller and includes characters ON or OFF indicating a state of a relay; and the step of converting the data into character string data includes the step of assigning the characters ON and OFF to 1 and O.
However, Bliss teaches a programmatic access to controller construct and variable names wherein programmable logic controller (PLC) are used for transferring data and that the data utilize by the PLC can take the form of individual bits that represent an ON or OFF state, numeric values in the form of integers and/or floating point, text strings stored as individual characters (e.g., represented by ASCII codes, etc.).
Therefore, taking the teaching of Thomas, Hoogendijk, Ben-Natan and Bliss as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to including receiving data from a PLC and many format cited above including ON and OFF or corresponding 1 or 0 that represent the relay state because a binary bit can represent an on state if it is 1 or and off state if it is 0 since using one bit is simple, does not use much resource, easy to transmit and operate upon or process.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (US 20120205436 A1, hereinafter “Thomas”), in view of Hoogendijk (US 20050152605 A1, hereinafter “Hoogendijk”), in view of Ben-Natan et al. (US 9830369 B1, hereinafter “Ben-Natan”) in view of Lobuono (US 20080133175 A1, hereinafter “Lobuono”) and in view of Roh et al. (US 20070113140 A1, hereinafter “Roh”) and in view of Masuda (US 20160003632 A1, hereinafter “Masuda”).
Regarding claims 8 and 16:
The combination above fails to explicitly teach wherein: the data is transmitted from a programmable logic controller and includes a time stamp for a control cycle; and when the data compressed by lossless compression is saved, an earliest time stamp is used as a file name of the data.
However, using a time stamp as a file would have been obvious to one of ordinary skill in the art. For example the time stamp determined and stored by Finn can be used at the name of the data after it was compressed. Furthermore, Masuda teaches a communication device where a file is created and the time stamp representing the time the data was created is used as the file name. Furthermore the file name with the time stamp is the same before compression and after the file has been compressed (Masuda [0099]-[0104], [0117], fig. 7).
Therefore, taking the teachings of Thomas, Hoogendijk, Ben-Natan Lobuono, Roh and Masuda as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to compressed the file while using the time stamp the file was created instead of the time stamp the file was compressed such that the extracted file can match the data before it was compressed and/or to maintain the creation time stamp information for time sensitive sequential event occurrence date. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEDNEL CADEAU whose telephone number is (571)270-7843. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.